Order entered June 23, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01261-CV

                        EX PARTE MICHAEL GEROD MCGREGOR

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. X-13-1459-W

                                              ORDER
       Because appellant filed his brief before the July 1, 2015 deadline, we DENY as moot

appellant’s first motion for extension of time to file brief.


                                                         /s/    CRAIG STODDART
                                                                JUSTICE